—In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Lonschein, J.), dated December 26, 1995, which granted that branch of the motion of the defendant Martin Schulman which was to dismiss the complaint insofar as asserted against him on the ground that it was barred by the Statute of Limitations.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiff failed to demonstrate a continuing course of treatment so as to toll the medical malpractice Statute of Limitations (see, CPLR 214-a; Ganess v City of New York, 85 NY2d 733; Nykorchuck v Henriques, 78 NY2d 255). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.